Citation Nr: 0608583	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether or not the appellant's spouse meets the criteria of 
"veteran" for the purposes of entitlement to VA benefits.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.  The appellant 
is seeking VA benefits as a widow of an individual who died 
in March 2002.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement to 
VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The March 2004 statement of the 
case, the August 2003 notice of the RO decision and letters 
dated July 2002, July 2003 and November 2003 informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the July 
2002 and July 2003 letters together with the March 2004 
statement of the case, the claimant was advised of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the July 2002 and July 2003 letters were 
sent to the appellant prior to the August 2003 decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board also notes that the July 2002 and July 2003 letters 
together with an August 2003 correspondence expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

At this point the Board acknowledges the recent judicial 
holding in Pelea v. Nicholson, 19 Vet.App. 296 (2005) as it 
pertains to VCAA notice in a case where there is a question 
as to the validity of service.  In Pelea, the United States 
Court of Appeals for Veterans Claims (Court) found that VCAA 
notice in that particular case was inadequate because the 
VCAA letter only informed the appellant of the evidence 
necessary to substantiate the underlying benefit claim, not 
the evidence necessary to establish valid service.  However, 
in the present case a longitudinal review of the evidence 
shows that the appellant is fully aware of the types of 
evidence necessary to establish valid service.  The Board 
believes that the collective effect of various procedural 
notices and documents in connection with the appellant's 
claim for death benefits have informed her of the types of 
evidence to show valid service.  There has been no prejudice 
to the appellant in this case as the record shows that he has 
submitted various documents purporting to show valid service.  
This is not a case where the appellant is at a disadvantage 
because she has no notice as to the types of evidence 
necessary to show valid service.  

Moreover, in Pelea the Court appears to question the impact 
of 38 C.F.R. § 3.203 on the question of verification of 
service.  This regulation provides that VA may accept 
evidence submitted by a claimant without verification from 
the service department if it meets certain criteria.  First 
of all, the regulation appears to be permissive as evidenced 
by use of the word "may."  Secondly, 38 C.F.R. § 3.41 states 
that for Philippine service the period of active service will 
be the date certified by the Armed Forces.  Under 38 C.F.R. § 
3.1(a), "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  In view of these regulatory provisions, 
the Board believes it arguable that "service department" 
means the appropriate unit of the Armed Forces responsible 
for certifying service.  At any rate, even if one assumes for 
the sake of argument that documents from the Philippine 
military are contemplated under 38 C.F.R. § 3.203, the Board 
must conclude that a certification from the Armed Forces as 
defined in 38 C.F.R. § 3.1 must be afforded conclusive weight 
in view of 38 C.F.R. § 3.41.  There are such certifications 
in the present case, and the end result would therefore 
appear to be dictated as a matter of law. 

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves entitlement to VA death benefits, VA believes that 
the Dingess/Hartman analysis can be analogously applied to 
this appeal.  
      
In the present appeal, the threshold and determinative 
question is whether the appellant's deceased spouse had valid 
service for VA benefit purposes.  As hereinafter more 
particularly explained, the types of service which qualify 
for various VA benefits are defined by statute and 
regulation.  The Board is bound by the law.  In the present 
case, the appellant was provided with notice of what type of 
information and evidence was needed to show valid service.  
Although she may not have been furnished notice regarding the 
effective date of any award, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby.  Since the following determination of the Board is 
that there is no valid service upon which to base entitlement 
to VA benefits, there is no award and thus no prejudice to 
the appellant by reason of any failure to furnish notice 
regarding evidence necessary to establish an effective date.  
Moreover, to the extent that the outcome in this case is 
dictated as a matter of law, there is also no resulting 
prejudice to the appellant due to failure to furnish 
effective date notice. 

In sum, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes private records 
and service records, including an April 1976 certification 
and a February 1995 recertification from the service 
department stating that the appellant's spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  Under the circumstances, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the appellant as relevant to this issue on 
appeal.  Under these circumstances, the Board finds no 
further action is necessary to assist the appellant with the 
claim.

Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  The law also 
authorizes payment of a pension to a veteran who has the 
requisite service or his surviving spouse.  38 U.S.C.A. § 
1521.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In the present case, the appellant filed a claim for VA death 
benefits based on deceased husband's service in the United 
States military during World War II.  The record reflects 
that the RO had previously attempted to verify the service of 
the appellant's husband and an April 1976 certification from 
the service department states that the appellant's spouse had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  In response to a February 1995 
inquiry from the RO, the service department recertified the 
same finding.

The appellant has submitted affidavits from private 
individuals and documents from the Philippine government in 
an attempt to prove her husband had qualifying military 
service.  As indicated above, however, the service department 
has twice certified that the appellant's husband had no 
service as a member of the Philippine Commonwealth Army, 
including as a recognized guerrilla in service of the United 
States of America.  The Court has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet.App. 530, 532 (1992).  Furthermore, "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, supra.  
In cases for VA benefits where requisite veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans (and their surviving spouses) are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see 
also Dacoron v. Brown, 4 Vet.App. 115, 120 (1993).  No 
additional facts, such as alternate name spellings, or 
different dates of service/service numbers have been received 
to warrant another recertification.

At this point the Board acknowledges the recent judicial 
holding in Pelea v. Nicholson, 19 Vet.App. 296 (2005).  
However, the Board believes that the question raised in Pelea 
regarding the types of evidence which may be used to 
establish qualifying service of Philippine claimants does not 
alter the outcome in this particular case.  In the present 
case, the Board finds that despite the various documents 
submitted by the appellant, the searches by the service 
department and the negative results of those searches are 
entitled to more weight than the various Philippine military 
documents and private affidavits submitted by the appellant.  
Moreover, as noted by the Court in Pelea, VA's General 
Counsel has indicated that service department findings as to 
the fact of service (as opposed to dates of service) are 
binding.  VA Gen. Coun. Prec. 14-94 (June 8, 1994); Duro v. 
Derwinski, 2 Vet.App. 530 (1992).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant's husband was not a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim of entitlement to VA benefits, as the 
surviving spouse of the decedent, must be denied as a matter 
of law.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


